Citation Nr: 0434239	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for arthritis of the 
shoulders.

3.  Entitlement to service connection for coronary artery 
disease.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as due to herbicide exposure.  

6.  Entitlement to service connection for blurred vision, 
claimed as secondary to Type II diabetes mellitus.  

7.  Entitlement to service connection for arthritis of the 
thoracic spine.  

8.  Entitlement to service connection for bilateral lower 
extremity peripheral vascular disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the claims file.  

The issues of entitlement to service connection for arthritis 
of the thoracic spine and entitlement to service connection 
for bilateral lower extremity peripheral vascular disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
arthritis of the hands.  

2.  The medical evidence does not show that the veteran has 
arthritis of the shoulders.  

3.  The preponderance of the competent medical evidence 
indicates that hypertension, which was initially documented 
in February 1989, is not related to an in-service disease or 
injury.

4.  The preponderance of the competent medical evidence 
indicates that coronary artery disease, which was initially 
documented in 1996, is not related to an in-service disease 
or injury.

5.  The record does not show that the veteran had service in 
the Republic of Vietnam, nor is exposure to the defoliant 
Agent Orange documented.

6.  Competent medical evidence does not show that the 
veteran's Type II diabetes mellitus, shown several years 
after service, is related to his military service.

7.  Competent medical evidence does not show that the 
veteran's claimed blurred vision is related to any service-
connected disability.  


CONCLUSIONS OF LAW

1.  Arthritis of the hands was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Arthritis of the shoulders was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

5.  Type II diabetes mellitus was not incurred in or due to 
active service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

6.  Blurred vision is not the result of any service-connected 
disability.  38 C.F.R. §§ 3.303,  3.310, 4.9 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
arthritis of the hands, arthritis of the shoulders, 
hypertension, and coronary artery disease.  He is also 
seeking service connection for Type II diabetes mellitus, 
including as a result of herbicide exposure, and for blurred 
vision, which is claimed as secondary to Type II diabetes 
mellitus.  As was noted in the Introduction, the veteran's 
claims of entitlement to service connection for arthritis of 
the thoracic spine and bilateral lower peripheral vascular 
disease are being remanded for additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the August 
2003 Statement of the Case (SOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
January 2002.  This letter informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claims.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claims.  There is no indication that the 
veteran did not receive that letter.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claims. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of these claims 
(by rating decision in December 2002).  Therefore, there is 
no prejudice to the veteran in proceeding to consider the 
claims on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues being decided on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes the veteran's service medical 
records, as well as VA and private medical records.  The 
veteran and his representative have not identified any 
outstanding evidence.  

The Board is aware that the veteran has not been afforded a 
VA examination in conjunction with his service connection 
claims.  The VCAA and implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review of the record, the Board has concluded that a 
remand for physical examination of the veteran and/or a 
medical nexus opinion is not warranted.  As discussed in more 
detail below, there are no current diagnoses of arthritis of 
the hands or arthritis of the shoulders.  In addition, the 
service medical records do not reflect any elevated blood 
pressure readings, cardiovascular complaints, or a diagnosis 
of hypertension, coronary artery disease, or diabetes 
mellitus.  In the absence of evidence of in-service 
incurrence of hypertension, coronary artery disease or 
diabetes mellitus, as well as a lack of evidence of current 
disability relating to arthritis of the hands and arthritis 
of the shoulders, referral for a medical nexus opinion is not 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Any 
medical opinion obtained would of necessity be based on the 
veteran's own statements as to what occurred during service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of any in-service hypertension, coronary artery 
disease or diabetes mellitus, and no evidence of a current 
disability relative to arthritis of the hands and arthritis 
of the shoulders.  The veteran has been provided the 
opportunity to present evidence pertaining to in-service 
incurrence and current disability, and he has not done so.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.

In addition, more general due process concerns have been 
satisfied.  The veteran and his representative have been 
accorded appropriate opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2003).  The veteran provided testimony in support of his 
claims in April 2004.  Accordingly, the Board will proceed to 
a decision on the merits as to these six issues.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Certain diseases, including arthritis, diabetes mellitus and 
cardiovascular disease, may be presumed incurred in service 
if shown to have manifested to a compensable degree within 
one year after the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for arthritis of the 
shoulders.

Because these two issues will be resolved in a similar 
manner, the Board will address them together.

Factual background

The veteran's service medical records are negative for 
complaints or diagnoses of arthritis of the hands or 
shoulders.  

Post-service medical evidence consists of VA medical records 
dated from June 1989 to January 2002, and private medical 
records dated from September 1985 to August 1999.  These 
records are negative for complaints, findings or diagnosis 
relative to the hands or to the shoulders.  

In April 2004, the veteran testified that he began having 
problems with his hands and shoulder in the early 1970s and 
was told he had rheumatory arthritis.  See April 2004 hearing 
transcript, pgs. 8-9.

Analysis

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.

With respect to Hickson element (1), current disability, the 
post-service medical evidence of record is completely devoid 
of any medical finding or diagnosis pertaining to arthritis 
of the hands or shoulders.

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].
Despite a VCAA request from the RO, the veteran has not 
submitted any evidence pertaining to diagnosis and treatment 
of arthritis of the hands or shoulders.

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the two 
claimed disabilities, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In the absence of diagnosed disabilities regarding arthritis 
of the hands and arthritis of the shoulders, service 
connection may not be granted.  See also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The veteran's claims fail 
on this basis alone.

In short, Hickson element (1) has not been met.  Service 
connection must be denied on that basis alone.  For the sake 
of completeness, the Board will briefly address the remaining 
two elements.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the service medical records do not show 
treatment or diagnosis for arthritis of the hands or 
shoulders, nor are any pertinent injuries recorded.  In 
addition, arthritis was not manifested to a compensable 
degree within the one year presumptive period after service.  
Therefore, Hickson element (2) has not been met.

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's complaints relative to arthritis of 
the hands and shoulders to his military service.  It is clear 
that in the absence of a current diagnosis of arthritis of 
the hands or shoulders and any disease or injury in service a 
medical nexus opinion would be an impossibility.  Cf. Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disabilities and his 
military service, his statements are not probative of a nexus 
between the conditions and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

Conclusion

In summary, in regards to the claims of service connection 
for arthritis of the hands and arthritis of the shoulders, 
none of the Hickson elements have been met.  Therefore, the 
service connection claims for arthritis of the hands and 
arthritis of the shoulders must be denied.

3.  Entitlement to service connection for coronary artery 
disease.  

4.  Entitlement to service connection for hypertension.  

Because these two issues will be resolved in a similar 
manner, the Board will address them together.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection, including the presumptive regulations, have been 
set forth above and they will not be repeated.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2003).

Factual background

The service medical records are negative for any elevated 
blood pressure readings, or a diagnosis of hypertension.  
Blood pressure readings reflected a range of 104-118 systolic 
over a range of 60-70 diastolic; specific readings were 
110/70 (February 1959), 118/70 (June 1959), 104/60 (July 
1959), and 118/70 (January 1962).  The records are also 
negative for complaint or diagnosis of any cardiovascular 
disease.  

There is no pertinent medical evidence for several decades 
after the veteran left service in 1962.

The post-service medical evidence includes VA and private 
treatment records dated from 1985 to 2002 reflecting a 
diagnosis of atherosclerotic coronary artery disease in 
February 1997.  The veteran underwent coronary artery bypass 
surgery in November 1998.  The records show diagnosis of and 
treatment for hypertension beginning in April 2001.  

In April 2004, the veteran testified that he began having 
trouble with hypertension and coronary artery disease in the 
early 1990s.  See April 2004 hearing transcript, pg. 15.

Analysis

With respect to Hickson element (1), current diagnosis, there 
are current diagnoses of hypertension and coronary artery 
disease.  

With respect to Hickson element (2), in-service incurrence, 
the service medical records do not disclose any complaints or 
clinical findings that were attributed to hypertension.  The 
blood pressure readings noted in service do not reflect 
hypertension as defined by VA.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 
7101(Note 1) (2003).  In addition, the service medical 
records do not show any complaints or findings attributable 
to coronary artery disease.  

There is no relevant medical evidence for approximately 35 
years after the veteran left service.  There is no indication 
that hypertension or coronary artery disease was diagnosed 
within a year of his separation from service.  The veteran 
was asked to identify medical care providers who had treated 
him for the conditions since his separation from service, but 
the initial treatment shown by the record was in the February 
1997 (coronary artery disease) and April 2001 (hypertension).  
The veteran has not claimed treatment for either condition 
prior to these dates.

In short, there is no evidence showing that the hypertension 
or coronary artery disease, which were apparently initially 
documented in the late 1990s and early 2000s, had its onset 
during service or during the one-year presumptive period 
following the veteran's separation from service.  
Accordingly, the Hickson element (2) has not been satisfied 
and the veteran's claims fail on that basis.

With respect to Hickson element (3), the evidence does not 
reflect a medical nexus opinion which relates the veteran's 
hypertension and coronary artery disease to any in-service 
disease or injury.  To the extent that such contention may be 
implied, as noted above the veteran, as a layperson without 
medical training, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight of probative value.  See 
Espiritu, supra.

Conclusion

In summary, Hickson element (1) has been met; however, 
Hickson elements (2) and (3) have not.  For the reasons and 
bases which have been expressed in detail above, the Board 
finds that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
hypertension and coronary artery disease. 
The benefits sought on appeal are accordingly denied.

5.  Entitlement to service connection for Type II diabetes 
mellitus, claimed  as due to herbicide exposure.  

The veteran in essence contends that his currently diagnosed 
diabetes mellitus, Type II, is related to claimed exposure to 
herbicides in service.

Although the veteran has argued that his disorder is the 
result of exposure to herbicides, VA must also ascertain 
whether there is any other basis to conclude that the 
disorder was incurred by any incident of military service.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)



Pertinent laws and regulations

Service connection - herbicide exposure

By law, certain diseases, such as Type II diabetes (also 
known as Type II diabetes mellitus or adult onset diabetes), 
are presumed to be the result of exposure to herbicides, such 
as Agent Orange.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.309(e) (2003).  To date, that presumption has 
applied to veterans who served in the Republic of Vietnam.  
See also 38 C.F.R. § 3.307(a)(6) (2003).

Recently, VA received a listing from the Defense Department 
of locations outside of Vietnam where Agent Orange was used 
or tested over a number of years.  This included significant 
information regarding the use of Agent Orange from April 1968 
through July 1969 along the demilitarized zone in Korea.  The 
Defense Department defoliated the fields of fire between the 
front line defensive positions and the south barrier fence.  
The size of the treated area was a strip 151 miles long and 
up to 350 yards wide from the fence to north of the "civilian 
control line."  There is no indication that herbicide was 
sprayed in the DMZ itself.

Factual background

The veteran's DD Form 214 shows that he served 1 year and 4 
months in foreign or sea service in the United States Army, 
but does not show that this service was in Vietnam.

Service medical records are negative for a finding or 
diagnosis of diabetes mellitus or any secondary or residual 
disabilities.

Post-service medical evidence includes VA and private 
treatment records dated from 1985 to 2002 reflecting 
diagnosis of diabetes mellitus Type II beginning in April 
2001.  

In a February 2002 statement, the veteran asserted that he 
was exposed to herbicides while serving in Korea in the 
demilitarized zone (DMZ) from November 1960 to April 1961.  

A Request for Information (VA Form 3101) dated in October 
2003 shows that the National Personnel Records Center 
indicated that the veteran served in Korea from December 1960 
to March 1962.  

In April 2004, the veteran testified that he served in the 
United States Army from February 1959 to April 1962 and was 
sent to Korea where he was assigned to the 1st Cav., 5th Cav. 
Div.  He stated that the unit was three miles from the DMZ 
and that he spent a lot of time in a block guard overlooking 
everything.  He felt that Korea and Okinawa, where he was 
stationed in the early 1960s, were possible places where 
there was Agent Orange.  See April 2004 hearing transcript, 
pgs. 9-13 

Analysis

As noted above, the veteran in essence contends that service 
connection should be granted for Type II diabetes mellitus, 
including on a presumptive basis.

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  See Hickson, supra.

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
Type II diabetes mellitus.  

With respect to Hickson element (2), in-service incurrence of 
disease (to include within the one year presumptive period 
after service), the Board has reviewed the service medical 
records and finds that they show no treatment or diagnosis 
for any diabetic disease.  The medical evidence which post 
dates service shows no evidence of actual treatment and 
diagnosis of diabetes until 2001, as indicated by VA 
outpatient treatment records in the claims file.  The Board 
finds, therefore, that the preponderance of the probative 
evidence shows that the onset of diabetes occurred no earlier 
than 2001, not during service or within the one year 
presumptive period after service. 

In essence, the veteran is contending that an in-service 
injury occurred, that is he was exposed to herbicides.  

The evidence does not show, nor does the veteran contend, 
that he served in Vietnam.  Therefore, the statutory 
presumptions with respect to Agent Orange exposure and 
service connection for Type II diabetes mellitus based on 
such exposure do not apply to this case.  See 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran contends that he was exposed to herbicides while 
stationed near the DMZ in Korea.  While the record confirms 
that the veteran served in Korea from December 1960 to March 
1962, the Defense Department has not indicated that Agent 
Orange was sprayed in the area of the DMZ in Korea during the 
time the veteran served there.  Rather, the Department of 
Defense disclosed that herbicide agents were used in Korea 
along the DMZ during the period from April 1968 through July 
1969.  This is several years after the end of the veteran's 
active duty service.  

With respect to Okinawa, there is no official record which 
indicates that the veteran was ever stationed there.  In any 
event, there is no evidence that herbicides were ever used on 
Okinawa.  

In short, although the veteran has contended that he may 
possible have been exposed to herbicides in Korea and on 
Okinawa, he has submitted no evidence whatsoever to support 
his contention.  It appears that his statements concerning 
claimed exposure to herbicides amount to mere speculation on 
his part.

Given the above, the Board finds that Hickson element (2) has 
not been met.  

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed the veteran's Type II diabetes 
mellitus to his military service in general or to claimed 
herbicide exposure in particular.  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed diabetes mellitus and his 
military service, including herbicide exposure, his 
statements are not probative of a nexus between Type II 
diabetes mellitus and military service.  See Espiritu, supra; 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

None of the Hickson elements have been met.  Therefore, 
service connection for Type II diabetes mellitus, including 
as a result of herbicide exposure, must be denied.

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefits sought on appeal are 
accordingly denied.

6.  Entitlement to service connection for blurred vision as 
secondary to Type II diabetes mellitus.  

Pertinent law and regulations

Congenital or development defects

Congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries within in the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2004); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited 
therein.




Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2004); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service- connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Factual background

Service medical records are negative for complaint or finding 
of blurred vision.  
Post-service medical evidence dated in January 2002 noted 
that the veteran had poor vision and wore corrective glasses.  

Analysis

Initially, the Board notes that the veteran does not contend 
that his blurred vision was incurred or aggravated in 
service.  Indeed, there are no complaints, treatment or 
diagnosis of blurred visions during the veteran's period of 
active military service between 1959 to 1962.  Rather, he 
contends that he developed blurred vision years after service 
due to the disabling nature of his Type II diabetes mellitus.  
Hence, this claim is specifically limited to consideration of 
whether service connection for blurred vision is warranted as 
secondary to Type II diabetes mellitus pursuant to 
38 C.F.R. § 3.310.  

With respect to element (1), current disability, medical 
records dated several decades after service indicate that the 
veteran wears corrective glasses for defective vision.  As 
explained above, refractive error is not a disability for 
which service connection may be granted.  There is no 
competent medical evidence that the veteran has been 
diagnosed as having diabetic retinopathy or any other eye 
disability which could be related to his diabetes mellitus.  
Thus, a current disability for which service connection may 
be granted is not demonstrated, and the veteran's claim fails 
on that basis alone.

With respect to the second element, in order for service 
connection to be granted on a secondary basis, there must 
first be a service connected disability based upon which a 
causal relationship can be established.  Here, the veteran 
specifically contends that the effects of his Type II 
diabetes mellitus caused his blurred vision.  However, as 
discussed above, Type II diabetes mellitus is not service 
connected.  Therefore, Wallin element (2) has not been met, 
and secondary service connection for blurred visions cannot 
be granted on that basis.

With respect to the third element, medical nexus, in the 
absence of service-connected diabetes and any eye disability 
related to diabetes, it follows that there can be no medical 
nexus evidence, and none in fact appears in the record.  Any 
efforts on the part of the veteran to ascribe his current eye 
problems to diabetes are not competent or probative.  See 
Espiritu, supra. 

Conclusion

For the reasons and bases which have been expressed in detail 
above, all three Wallin elements have not been met.  The 
Board therefore finds that a preponderance of the evidence is 
against this claim.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for arthritis of the hands 
is denied. 

Entitlement to service connection for arthritis of the 
shoulders is denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for coronary artery disease 
is denied. 

Entitlement to service connection for Type II diabetes 
mellitus, including as a result of herbicide exposure, is 
denied.

Entitlement to service connection for blurred vision, claimed 
as secondary to Type II diabetes mellitus is denied.  

REMAND

7.  Entitlement to service connection for arthritis of the 
thoracic spine.  

8.  Entitlement to service connection for bilateral lower 
extremity peripheral vascular disease.  

Reasons for remand

VA examination 

As discussed in some detail above, in order for service 
connection to be granted, three elements must be present: (1) 
a current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  With respect to both of 
these two claimed disabilities, elements (1) and (2) have 
arguably been met.  As for element (1), post-service medical 
evidence includes private treatment records showing a 
diagnosis of degenerative arthritis of the thoracic spine in 
December 1985.  A diagnosis of peripheral vascular disease 
was noted on VA treatment record dated in December 2001.  

In addition, there is evidence of in-service back complaints.  
Service medical records show that in October 1961 the veteran 
was seen for complaint of back pain with tenderness over T12-
L1 noted on clinical evaluation.  In regards to the lower 
extremity peripheral vascular disease claim, the veteran 
contends that the condition is the result of jumping out of 
airplanes during service.  The veteran's DD 214 reflects that 
he served in the Army and received a Parachutist Badge.  
Accordingly, Hickson element (2), in-service incurrence, has 
also arguably been satisfied.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

Based on the above evidence, the Board feels that VA 
examinations are necessary to decide the claims for 
entitlement to service connection for arthritis of the 
thoracic spine and lower extremity peripheral vascular 
disease.  The veteran has not previously been afforded VA 
examinations in conjunction with his claims.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA examination to determine the etiology 
of any thoracic spine arthritis and 
peripheral vascular disease found.  The 
claims folder should be made available to 
and be reviewed by the examiner.  Any 
tests, studies and X-rays which are 
deemed to be necessary by the examiner 
should be accomplished.  The examiner 
should express an opinion as to whether 
any diagnosed arthritis of the thoracic 
spine is as least as likely as not 
related to the veteran's period of 
service, including the back complaint 
noted in October 1961.  The examiner 
should also express an opinion as to 
whether any diagnosed lower extremity 
peripheral vascular disease is as least 
as likely as not related to the veteran's 
service, including participation in 
parachuting exercises.  The rationale for 
any opinion expressed must be provided.  
A report of the examination should be 
associated with the veteran's VA claims 
folder.  

2.  Thereafter, VBA should readjudicate 
the issues of entitlement to service 
connection for arthritis of the thoracic 
spine and lower extremity peripheral 
vascular disease.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




